Citation Nr: 1024552	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for an eye disability, to 
include glaucoma, as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  His DD Form 214 shows that he received the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.

During the hearing, the Veteran raised the issue of entitlement 
to service connection for cataracts, to include as secondary to 
the service-connected diabetes mellitus.  The Board has 
accordingly amended the issues on appeal. ( See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), holding that a claimant is 
seeking service connection for symptoms regardless, of how those 
symptoms are diagnosed or labeled.)

At the hearing, the record was held open for 30 days following 
the hearing in order to provide the Veteran with additional time 
and opportunity to submit private medical evidence pertaining to 
his glaucoma and cataracts in support of his claim.  In April 
2010, the Veteran provided additional medical evidence with a 
waiver of RO review.  The waiver and the evidence have been 
associated with the claims file.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether an 
eye disability, claimed as glaucoma, is proximately due to the 
service-connected diabetes mellitus.




CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye 
disability, claimed as glaucoma, have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an injury or 
disease incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R.§ 3.310(a).  

Regarding secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Secondary service connection also applies to aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). 
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In this case, the Veteran asserts that he is entitled to service 
connection for an eye disability, to include glaucoma and 
cataracts, resulting from his service-connected diabetes 
mellitus.  At the outset, the Board notes that VA and private 
medical records establish current diagnoses of glaucoma.  In 
addition, as stated above, the Veteran is service-connected for 
diabetes mellitus.  Thus, these elements of the secondary service 
connection claim have been satisfied.  The question for 
consideration is whether his current glaucoma is related to such 
service-connected diabetes mellitus. 

The Veteran was afforded a VA compensation and pension 
examination for the eyes in April 2004 in which the examiner 
stated there was no evidence of diabetes based on the retinal 
appearance or blood work available.  The examiner diagnosed 
ocular hypertension versus primary open-angle glaucoma, which 
could not be concluded without a visual field test.  The examiner 
opined that "it is not related to diabetes, regardless (of 
whether) that diagnosis is made." 

Dr. A.K., M.D., submitted a statement in April 2010 in which he 
noted the Veteran had been under his care for several years.  He 
cited specific studies indicating that diabetes is associated 
with a substantial increase for glaucoma treatment and is a risk 
factor for cataracts, with an even greater association for 
patients under 60 years of age.  Dr. A.K. noted that the Veteran 
did not have other known risk factors for glaucoma or diabetes.  
Dr. AK opined that given the clear association between diabetes, 
glaucoma, and cataracts, and the relatively young age at which 
the Veteran was diagnosed, it was more likely than not that his 
glaucoma and cataracts were due to, aggravated by, and 
etiologically related to diabetes mellitus. 

In this case, the Board finds support for a grant of service 
connection for glaucoma as secondary to the service-connected 
diabetes mellitus.  In so finding, the Board acknowledges the 
April 2004 VA examiner's opinion.  While the conclusions of a 
physician are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the 
Board is free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  The Board finds that the April 2004 opinion is 
incomplete as the need for additional testing was noted.  
Moreover, the opinion was conclusory and poorly substantiated.  
Additionally, the examiner did not offer an opinion as to whether 
the claimed disabilities had been chronically worsened, or 
aggravated, by the Veteran's service-connected diabetes mellitus.  

The Board finds more probative the opinion by Dr. A.K. as it was 
supported by a specific study and was accompanied by a sound 
rationale.  Thus, it is established that the Veteran has current 
diagnoses of glaucoma, and he is service-connected for diabetes 
mellitus.  Finally, the April 2010 private medical opinion 
provides a positive nexus between the current diagnosis and the 
service-connected diabetes mellitus.  Therefore, all elements 
required for a grant of secondary service connection have been 
met here.  The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, either the duty to notify or the duty to assist need 
not be further discussed. 



ORDER

Service connection for an eye disability, to include glaucoma is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

	

____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


